Citation Nr: 0014228	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right calf injury.

2.  Entitlement to service connection for a calcified 
granuloma of the right lung.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for eye damage.

5.  Entitlement to service connection for joint pain and 
memory loss, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for respiratory 
problems, including as a result of undiagnosed illness.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of moderate crush injury and 
surgery, right hand, with scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975, and from August 1981 to August 1997.  This appeal 
arises from an April 1998 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).  

In October 1999, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).  

The issues of entitlement to service connection for a skin 
disorder, as a result of undiagnosed illness, and an 
increased initial evaluation for residuals of moderate crush 
injury and surgery, right hand, with scars, will be addressed 
in the remand portion of this document.


FINDINGS OF FACT

1.  A right calf injury, variously diagnosed, was shown 
during in service, and the veteran was placed on a permanent 
profile in 1985; the VA examination in December 1997 
diagnosed residuals of right calf injury.

2.  The VA examination in December 1997 contained a diagnosis 
of chronic obstructive pulmonary disease, with the veteran's 
history of exposure to oil burning fire in service noted.  

3.  The veteran does not currently have post-traumatic stress 
disorder.

4.  The veteran's eye conditions, astigmatism and presbyopia, 
are developmental in nature and are not disabilities for VA 
purposes.

5.  The veteran's right lung granuloma has not been shown to 
be clinically significant, and it is not a disability for VA 
purposes.

6.  There is no competent evidence to establish the presence 
of disability due to undiagnosed illness to include joint 
pain and memory loss.


CONCLUSION OF LAW

1.  A right calf injury was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A respiratory disorder, diagnosed as chronic obstructive 
pulmonary disease, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

3  The veteran has not submitted evidence of well-grounded 
claims for service connection for post-traumatic stress 
disorder, a right lung granuloma, and an eye disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).

4.  The claims for service connection for joint pain and 
memory loss due to undiagnosed illness are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Calf Injury and Respiratory Disorder

The Board finds that the claims for service connection for 
residuals of right calf injury and respiratory problems are 
well grounded and that there is no further duty to assist the 
claimant in the development of those claims.  38 U.S.C.A. § 
5107 (West 1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The service medical records show that the veteran injured his 
right calf in April 1983.  He was seen on numerous occasions 
from 1983 to 1986, with a diagnosis of plantaris tendon 
rupture syndrome.  He was placed on a permanent profile for 
the remainder of his service.  

A written statement of record from an Army flight surgeon 
stated that the veteran had been exposed to extensive amounts 
of burning natural gas, petroleum and hydrocarbons during his 
service in Operation Desert Storm.  The veteran was noted to 
have served 4.4 miles from 30 burning oil wells from February 
to April 1991.

On the VA examination in December 1997, the examiner 
diagnosed residuals of right calf injury.  The examiner also 
diagnosed chronic obstructive pulmonary disease, with the 
veteran's history of exposure to oil fires in service 
specifically noted.

Residuals of right calf injury were noted for several years 
during service; the veteran was placed on a permanent 
profile; and the VA examiner diagnosed residuals of right 
calf injury.  Accordingly, the Board is of the opinion that 
the veteran is entitled to service connection for residuals 
of a right calf injury.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

The record established that the veteran was exposed to 
burning hazardous materials during service, and that he has 
chronic obstructive pulmonary disease which has been 
attributed to that history of exposure.  Accordingly, the 
Board concludes that the veteran is entitled to service 
connection for a respiratory disorder, diagnosed as chronic 
obstructive pulmonary disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

Post-traumatic Stress Disorder, Granuloma, Eye Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for post-traumatic stress disorder, 
right lung granuloma, and an eye disorder, the Board 
concludes that the veteran's claims for those benefits are 
not well grounded.

The veteran's service medical records showed that he was seen 
with increased stress in March 1992.  A psychiatric 
consultation found no psychiatric diagnosis and no 
personality disorder.  No follow-up was needed.  Astigmatism 
and presbyopia were noted in 1993 and 1995.  Chest X-ray in 
July 1987 noted a small nodular density in the right mid-
lung.  A June 1997 X-ray showed a right lung granuloma.  

The VA psychiatric examination in December 1997 found no 
obvious psychopathology.  VA eye examination that same month 
noted astigmatism and presbyopia.  A nine millimeter 
calcified granuloma in the right upper lobe was noted on VA 
general medical examination in December 1997.

The objective medical record indicates that the veteran does 
not have post-traumatic stress disorder (or any acquired 
psychiatric disorder).  The veteran has contended that he has 
post-traumatic stress disorder as the result of his service 
in the Persian Gulf.  However, his lay statements are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge and are not 
competent evidence that would render his claim well-grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of objective medical evidence to support the 
veteran's contention that he has post-traumatic stress 
disorder, his claim is not well grounded.

It appears that the veteran's pulmonary granuloma is simply 
an X- ray abnormality that is not clinically significant, 
and, to this point, has not been associated with any disease 
entity.  By itself, it does not show the existence of current 
lung pathology due to disease or injury.  (The Board notes 
that, as a practical matter, the below grant of service 
connection for a respiratory disorder would encompass any 
symptomatology caused by the granuloma).

Astigmatism and presbyopia, which have been noted during 
service and on the VA examination in December 1997, are 
congenital conditions which are not subject to service 
connection.  38 C.F.R. § 3.303(c) (1999).

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for post-
traumatic stress disorder, right lung granuloma, and an eye 
disorder, are plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, those claims are denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

Undiagnosed Illness Claims

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:

	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he served 
in Southwest Asia from January to April 1991.  However, once 
beyond this initial consideration, the Board's attention 
turns to the medical nature of the claims at issue.  

The appellant's claimed disabilities with respect to memory 
loss and joint pains of the elbows, knees and shoulders have 
not clearly been attributed to any known diagnosis and as 
such, the Board proceeds with consideration of these claims 
pursuant to the above cited guidelines.  The General 
Counsel's opinion next provides that there must be proof of 
one or more signs or symptoms of undiagnosed illness.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay witnesses "are perfectly competent to 
testify as to their first-hand observations of a [a 
veteran's] visible symptoms."  Doran v. Brown, 6 Vet. App. 
283, 288 (1994).  In this regard, the appellant's reports of 
his symptoms are deemed to be sufficient to meet this element 
as these symptoms are such to be reasonably susceptible to 
observation on his part.  However, with respect to the third 
element for a well grounded claim, specifically proof of 
objective indications of chronic disability of 10 percent of 
more during the specified presumptive period, the General 
Counsel has interpreted § 3.317 to require "objective 
indications" other than the appellant's own statements or 
testimony.  The General Counsel noted that in discussing the 
requirement for proof of disability under 38 U.S.C. § 1117, 
the House Committee on Veterans' Affairs stated that, "the 
Committee intends that there must be some objective 
indication or showing of the disability which is observable 
by a person other than the veteran, or for which medical 
treatment has been sought."  H.R. Rep. No. 669, 103d Cong., 
2d Sess. 7 (1994).  The evidence of record fails to document 
proof of chronic disability due to joint pains and memory 
loss during the appellant's period of active duty in the 
Southwest Asia theater of operations.  While he reported 
complaints related to the claimed symptoms on the VA 
examinations, there was no indication that the reported 
symptoms interfered with his employment or othewise 
objectively show current disability.

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claims for 
service connection for joint pains and memory loss are well 
grounded.  The record is deemed to be lacking for objective 
indications, specifically evidence other than the appellant's 
own statements or testimony, of the alleged disorders.  The 
Board notes that shoulder and knee pain, and subjective 
complaints of difficulty concentrating and memory loss were 
noted in service and on the CCEP examination in January 1997; 
however, the VA examinations in December 1997 found intact 
long and short term memory and normal examinations of the 
shoulders, elbows and knees, with no evidence of swelling, or 
tenderness.  Even assuming the vague reports of 
symptomatology noted on VA examinations are found to meet the 
"objective indication" requirement, these claims fail to meet 
the fourth necessary element of a well grounded claim for 
undiagnosed illness, specifically evidence of a nexus between 
chronic disability and the alleged undiagnosed illness.  The 
record simply does not provide verification of "disability" 
attributable to the joint pains and memory loss.  The Board 
further notes that there was no indication from the VA 
examiner to suggest the presence of memory or joint 
disability attributable to any undiagnosed illness, and the 
examiner specifically reported no objective findings of joint 
pain or memory loss.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
undiagnosed illness attributable to his service in the 
Southwest Asian theater of operations to include joint pains 
and memory loss are inherently incredible when viewed in the 
context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current disability to his period of 
service.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of  aright calf injury is 
granted.

Service connection for a respiratory disorder, diagnosed as 
chronic obstructive pulmonary disease, is granted.

Service connection for right lung granuloma is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for eye damage is denied.

Service connection for joint pain and memory loss due to 
undiagnosed illness is denied.


REMAND

The veteran is seeking an increased initial disability 
evaluation for his service connected right hand disability.  
The veteran was last examined for VA compensation purposes in 
December 1997.  The VA examination did not contain the 
detailed findings necessary for proper evaluation of the 
veteran's claim, including comments on the functional loss 
associated with the service connected right hand disability.  
The veteran has contended that his disability has worsened 
since the last VA examination.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
inadequate VA examination findings, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
assessment of the functional loss associated with the service 
connected right hand disability.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination.

Additionally, the Board notes that the December 1997 VA 
general medical examination report referred to an enclosed 
dermatology report.  No such report is included in the claims 
folder.  The veteran contends that he has a skin disorder as a 
result of undiagnosed illness.  The Board is of the opinion 
that the RO should obtain the dermatology examination report 
referred to above, and schedule the veteran for a VA 
dermatology examination to ascertain the etiology of any 
current skin disorder.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should obtain and associate 
with the claims folder the complete 
report of the dermatology examination of 
the veteran referred to by the examiner 
on the report of VA general medical 
examination conducted in December 1997.

2.  The veteran should be scheduled for 
an examination by a VA dermatologist to 
determine the nature and extent of any 
skin disorder.  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of skin pathology found to be present. 
The examiner should include diagnoses of 
the skin pathology, and comment on the 
probable etiology of each skin disorder 
present.  If any skin pathology cannot be 
attributed to a known diagnosis, the 
examiner should so state.  The report of 
examination should include complete 
rationale for the conclusions reached.

3.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
right hand pathology.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies of the right hand, should be 
conducted and the examiner should review 
the results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of neurological deficits, 
pain, any limitation of motion, 
instability and weakness, and any painful 
scarring.  The examination reports should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the right hand.  
The report of examination should include 
complete rationale for the conclusions 
reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following the above, the RO should review the evidence and 
readjudicate the veteran's claims for an initial disability 
evaluation in excess of 10 percent for residuals of moderate 
crush injury and surgery, right hand, with scars, and for 
service connection for a skin disorder as a result of 
undiagnosed illness.  The veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



